U.S. Department of Justice
Office of Justice Programs
Office of Sex Offender Sentencing, Monitoring,
Apprehending, Registering, and Tracking

Guide to SORNA
— Sex Offender Registration and Notification Act —

Implementation in

Indian Country
Second Edition
2020

U.S. Department of Justice
Office of Justice Programs
810 Seventh St. NW
Washington, DC 20531
www.ojp.gov
Office of Sex Offender Sentencing, Monitoring,
Apprehending, Registering, and Tracking
www.smart.gov
Guide to SORNA Implementation in Indian Country
Second Edition
Published August 2020

This guide is dedicated to the memory of
SORNA Officers Elmer Lamson and Michael Lee,
who served the White Mountain Apache Tribe Police Department
and the Navajo Nation Police Department, respectively.
Their tireless efforts to implement SORNA in Indian Country
demonstrated their deep commitment to public safety.

The SMART Office protects the public by supporting the national implementation
of a comprehensive sex offender registration and notification system.

The Office of Justice Programs provides federal leadership, grants, training, technical
assistance and other resources to improve the nation’s capacity to prevent and reduce
crime, assist victims and enhance the rule of law by strengthening the criminal and juvenile
justice systems. Its six program offices support state and local crime-fighting efforts, fund
thousands of victim service programs, help communities manage sex offenders, address
the needs of youth in the system and children in danger, and provide vital research and
data. OJP’s six program offices are the Bureau of Justice Assistance; the Bureau of Justice
Statistics; the National Institute of Justice; the Office of Juvenile Justice and Delinquency
Prevention; the Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering,
and Tracking; and the Office for Victims of Crime.

Table of Contents
Introduction................................................................................................................................. 1
What Is SORNA?.......................................................................................................................... 3
Duties of a SORNA Officer.......................................................................................................... 3
SORNA In-Person Registration Requirements.......................................................................... 4
Who Must Register With a Tribal Jurisdiction?......................................................................... 4
Where To Register: Registration Jurisdictional Issues............................................................. 5
Tiering.......................................................................................................................................... 6
Required Registration Information............................................................................................ 8
National and Tribal Databases.................................................................................................11
Tribe and Territory Sex Offender Registry System.................................................................. 12
Public Registry Website............................................................................................................13
Fingerprints and Palm Prints...................................................................................................14
Submitting Offender Information Into NCIC/NSOR................................................................ 15
DNA Collection and Submission..............................................................................................16
SORNA Exchange Portal...........................................................................................................17
Community Notification Requirements................................................................................... 18
Juvenile Offenders and SORNA...............................................................................................19
International Travel Notice Information................................................................................... 20
Failure To Appear for Registration...........................................................................................21
Establishing a SORNA Program...............................................................................................22
Tribal Training and Technical Assistance................................................................................ 22

Guide to SORNA Implementation in Indian Country | i

Introduction
The Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and
Tracking (SMART) developed this guide to provide sex offender registration personnel
in Indian Country with useful information to assist in efforts toward implementing
and maintaining implementation of the Sex Offender Registration and Notification Act
(SORNA), Title I of the Adam Walsh Child Protection and Safety Act of 2006. This guide
also contains links to helpful templates and guidance documents designed to help tribes
with the implementation process. Additionally, SMART Senior Policy Advisors are available
to answer any questions or address any concerns.
Sex offender registration and community notification are vital components of a nationwide
commitment to improving the safety of our communities. We look forward to assisting you
as your tribal jurisdiction works toward becoming an essential component of the seamless
web of public sex offender databases and law enforcement information-sharing systems
that SORNA envisions.
The Adam Walsh Act established the SMART Office within the Department of Justice,
Office of Justice Programs, to administer the federal standards for sex offender
registration and notification, administer the grant programs authorized by the Adam Walsh
Act and coordinate related training and technical assistance. The SMART Office assists
jurisdictions in implementing SORNA and provides guidance and solutions for related sex
offender management issues.
The SMART Office
www.smart.gov
AskSMART@usdoj.gov
202-514-4689

Guide to SORNA Implementation in Indian Country | 1

2 | Guide to SORNA Implementation in Indian Country

What Is SORNA?
SORNA refers to the Sex Offender Registration and Notification Act, which is Title I of
the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248). SORNA
provides a comprehensive set of minimum standards for sex offender registration and
notification in the United States. SORNA aims to close potential gaps and loopholes
that existed under prior law and strengthens the nationwide network of sex offender
registration and notification programs. Specifically, SORNA does the following:
l

l

l

Extends the jurisdictions in which registration is required beyond the 50 states,
the District of Columbia and the principal U.S. territories, to also include certain
federally recognized Indian tribes.
Incorporates a comprehensive group of sex offenders and sex offenses for which
registration is required.
Requires sex offenders to register and keep their registration current in each
jurisdiction where they live, work and go to school.

l

Requires sex offenders to provide more extensive registration information.

l

Establishes a three-tier framework for classifying sex offenders.

l

Requires sex offenders to make periodic in-person appearances to verify and
update their registration information.

l

Expands what information is publicly available on registered sex offenders.

l

Changes the required minimum duration of registration for sex offenders.

l

Creates a new federal offense for failure to register.

Duties of a SORNA Officer
Because SORNA implementation is complex and involves a variety of different
requirements, many tribal jurisdictions find it helpful to designate a point person — often
referred to as a SORNA Officer or SORNA Compliance Specialist — to oversee all required
tasks. The exact title and duties of a SORNA Officer will vary from tribe to tribe. Some
SORNA Officers are also law enforcement officers for the tribe, in which case the SORNA
Officer may be able to personally complete the law enforcement duties required under
SORNA, such as fingerprinting offenders. Other SORNA Officers are civilians who carry
out all of the non-law-enforcement functions, such as posting offender information to
the public registry website, and work collaboratively with a law enforcement agency
to carry out law enforcement tasks. Regardless of whether the SORNA Officer collects
the information directly or has another agency perform the task, the SORNA Officer
should serve as a coordinator and ensure that all the information has been collected and
entered into the tribe’s registry and the required federal databases.

Guide to SORNA Implementation in Indian Country | 3

SORNA In-Person Registration Requirements
SORNA requires that a registered sex
offender periodically appear in person
to verify and update certain registration
information according to the following
duration and frequency requirements:
l

l

l

Tier I offenders must appear once a year
for 15 years.
Tier II offenders must appear once every
6 months for 25 years.
Tier III offenders must appear once
every 3 months for life.

Sex offenders must initially register in
person in each jurisdiction where they
live, work or go to school. Further, SORNA
requires an in-person appearance by the
offender when updating certain registration
information, such as residence address.

When Must Initial Registration
Occur?
Incarcerated sex offenders must
be registered before their release
from imprisonment, while nonincarcerated sex offenders must be
registered within 3 business days
of sentencing for the registration
offense. If convicted, sentenced or
incarcerated in another jurisdiction,
registration must take place
within 3 business days of the sex
offender establishing a residence,
employment or school attendance in
your jurisdiction.

Who Must Register With a Tribal Jurisdiction?
All adult sex offenders convicted of a
registerable sex offense must register,
regardless of whether the offender is
a native, non-native or tribal member.
There must be a conviction, not just an
arrest or accusation. Juveniles convicted
as adults must also register, as well as
certain juveniles adjudicated delinquent
of particular sex offenses. See “Juvenile
Offenders and SORNA,” page 19.

Offenses Involving Consensual
Sexual Conduct: “Romeo &
Juliet” Exception
An offense involving consensual
sexual conduct is not a sex
offense for purposes of SORNA
and therefore does not require
registration if the victim is at least
13 years old and the offender is
not more than 4 years older than
the victim or if the victim is an
adult (unless the adult is under the
custodial authority of the offender at
the time of the offense).

4 | Guide to SORNA Implementation in Indian Country

Where To Register: Registration
Jurisdictional Issues
SORNA requires that sex offenders initially
register in the jurisdiction of conviction.
Thereafter, they must register in any
jurisdiction where they —
l

live,

l

work, and

l

go to school.

It is possible that a sex offender will
have to register in multiple registration
jurisdictions. For example, a sex offender
who lives in New Mexico, works in Arizona
and goes to school in Colorado is required
to register in all three states and keep their
registration current in each. Similarly, a sex
offender who works on the Navajo Nation
Indian Reservation and lives in Gallup,
New Mexico, is required to register with
both the Navajo Nation and the state of
New Mexico. If the sex offender moves to
Flagstaff, Arizona, and continues working
on the Navajo Nation Indian Reservation,
they must notify the appropriate
registration agency in New Mexico of their
change in residence, notify the Navajo
Nation that they now live in Arizona, and
register with Arizona.
A sex offender may also live, work and go
to school exclusively in a tribal jurisdiction.
If so, the offender is required to register
only with the tribal jurisdiction. See “State
Dual Registration” box at right for additional
state requirements.

Tribal and State Lands
Some tribal lands are arranged
in a patchwork around state or
county land. In such instances, a
tribe is responsible for registration
functions on lands subject to its
law enforcement jurisdiction, and a
state is responsible for registration
functions on lands subject to its law
enforcement jurisdiction.

State Dual Registration
Some states go beyond SORNA’s
requirements and require all
sex offenders living within state
boundaries to register with the state,
even if they live, work or go to school
exclusively on tribal land.

Previously Registered Offenders
If an offender moves out of your
jurisdiction and is no longer
required to register with your tribe,
you may still retain that offender’s
information in your administrative
database or public registry website.

A sex offender may have
to register in multiple
registration jurisdictions.

Guide to SORNA Implementation in Indian Country | 5

Tiering
SORNA classifies sex offense convictions into three tiers based on the nature and
seriousness of the offense, the victim’s age and the offender’s prior sex offense
conviction(s). Tier I offenses generally include only misdemeanor offenses punishable
by no more than 1 year in jail; tier II and tier III offenses are more serious felony offenses
punishable by more than 1 year in jail. Tribes must ensure that sex offense convictions
are tiered correctly. The SORNA Officer or tribal prosecutor is typically responsible for
assessing sex offense convictions and determining the appropriate tier.
Tribal offenses: Tribes that have enhanced sentencing under the Tribal Law and Order Act
must tier tribal offenses similarly to federal or state offenses. Otherwise, tribes can opt to
tier all tribal sex offenses as tier I offenses regardless of the nature of the offense.
State offenses: State offenses should be tiered similarly to federal offenses. This includes
offenses from Washington, D.C., and the principal U.S. territories.
Military offenses: Military offenses under § 115(a)(8)(C)(i) of Public Law 105-119 should
be tiered similarly to federal or state offenses. For assistance with military convictions
and obtaining supporting documentation, contact the military fellows at the U.S. Marshals
Service’s National Sex Offender Targeting Center at IOD.NSOTC@usdoj.gov.
Foreign offenses: Foreign offenses should be tiered similarly to federal or state offenses.

TIER I OFFENSES
Tribal Offenses: Any tribal offenses where maximum punishment was limited to 1 year in jail
Federal Offenses
•
•
•
•
•
•
•
•
•
•
•
•

18 U.S.C. § 1801 (video voyeurism of a minor)
18 U.S.C. § 2252 (receipt or possession of child pornography)
18 U.S.C. § 2252A (receipt or possession of child pornography)
18 U.S.C. § 2252B (misleading domain names on the internet)
18 U.S.C. § 2252C (misleading words or digital images on the internet)
18 U.S.C. § 2422(a) (coercion and enticement of an adult to engage in prostitution)
18 U.S.C. § 2423(b) (travel with intent to engage in illicit sexual conduct)
18 U.S.C. § 2423(c) (engaging in illicit sexual conduct in foreign places)
18 U.S.C. § 2423(d) (ancillary offenses where the victim is 18 or older)
18 U.S.C. § 2424 (failure to file factual statement about an alien individual)
18 U.S.C. § 2425 (use of interstate facilities to transmit information about a minor)
Any other offense defined as a tier I offense under 34 U.S.C. § 20911(2), as may be amended

State Offenses
General
• Sex offenses not constituting a tier II or
III offense

Offenses involving minors
• False imprisonment
• Video voyeurism
• Possession or receipt of child sexual
abuse material (child pornography)

6 | Guide to SORNA Implementation in Indian Country

TIER II OFFENSES
Federal Offenses
•
•
•
•
•
•
•
•
•
•
•
•

18 U.S.C. § 1591 (sex trafficking of children, or by force, fraud or coercion)
18 U.S.C. § 2244 (abusive sexual contact, where the victim is 13 or older)
18 U.S.C. § 2251 (sexual exploitation of children)
18 U.S.C. § 2251A (selling or buying of children)
18 U.S.C. § 2252 (production or distribution of child pornography)
18 U.S.C. § 2252A (production or distribution of child pornography)
18 U.S.C. § 2260 (production of sexually explicit depictions of a minor for import into U.S.)
18 U.S.C. § 2421 (transportation of a minor for illegal sexual activity)
18 U.S.C. § 2422(b) (coercion and enticement of a minor to engage in prostitution)
18 U.S.C. § 2423(a) (transportation of minor with intent to engage in criminal sexual activity)
18 U.S.C. § 2423(d) (ancillary offenses where the victim is under 18)
Any other offense defined as a tier II offense under 34 U.S.C. § 20911(3), as may be amended

State Offenses
Offenses involving minors
• Use of minors in prostitution
• Sex trafficking of minors
• Enticing a minor to engage in criminal
sexual activity
• Nonforcible sexual act with a minor 16 or
17 years old
• Sexual contact with a minor 13 years old
or older

• Use of a minor in a sexual performance
• Production or distribution of child sexual
abuse material (child pornography)
Recidivism and felonies
• Any sex offense that is not a first sex
offense and that is punishable by more
than 1 year in jail

TIER III OFFENSES
Federal Offenses
•
•
•
•
•

18 U.S.C. § 2241 (aggravated sexual abuse)
18 U.S.C. § 2242 (sexual abuse)
18 U.S.C. § 2243 (sexual abuse of a minor or ward)
18 U.S.C. § 2244 (abusive sexual contact, where the victim is 12 or younger)
Any other offense defined as a tier III offense under 34 U.S.C. § 20911(4), as may be amended

State Offenses
General
• A sexual act with another by force or
threat
• A sexual act with another who has been
rendered unconscious or involuntarily
drugged, or who is otherwise incapable
of appraising the nature of the conduct or
declining to participate

Offenses involving minors
• Nonparental kidnapping of a minor
• Sexual contact with a minor 12 years old
or younger
• A sexual act with a minor under age 16
(Note “Romeo & Juliet” exception, page 4)
Recidivism and felonies
• Any sex offense punishable by more than
1 year in jail where the offender has at
least one prior tier II offense

Guide to SORNA Implementation in Indian Country | 7

Required Registration Information
During registration, the SORNA Officer or
other designated official must obtain the
following information from sex offenders
required to register with the tribe:
l

Name
— Full primary given name
— All aliases, nicknames and
pseudonyms

Digitization and Electronic
Database Requirement
All required registration information
must be, at a minimum, maintained
in a digitized format and in an
electronic database.

— All ethnic or tribal names by which the sex offender is commonly known (does not
include any religious or sacred names not otherwise commonly known)
l

Date of Birth
— Actual date of birth and any other date of birth used by the sex offender

l

Social Security Number
— Includes purported Social Security numbers

l

Phone Number(s)

l

Picture
— Photograph the sex offender at every scheduled appearance (unless the offender’s
appearance has not changed significantly).
• Every 3 months for tier III offenders
• Every 6 months for tier II offenders
• Every year for tier I offenders

l

Physical Description
— Note an accurate physical description of the offender, including distinct
characteristics like identifying marks, scars, tattoos, etc.
— Photograph any distinct markings.

l

Driver’s Licenses, Identification Cards, Passports and Immigration Documents
— Photocopy or scan all of the sex offender’s valid driver’s licenses issued by any
jurisdiction, tribal enrollment card(s), passport(s) and all immigration documents
used by the sex offender.

8 | Guide to SORNA Implementation in Indian Country

l

Residence Address
— Includes any location or description that identifies where the sex offender
habitually resides, regardless of whether it is a permanent residence or whether it
has a street address

l

School Information
— Name and address of each school where the sex offender is or will be a student

l

Employment Information
— Obtain the name and address of employer, including where the offender reports to
work if it differs from employer’s main address.
— Includes all paid, volunteer and unpaid positions

l

Criminal History
— Date of all arrests

Offense Information

— Date of all convictions

In addition to information obtained
from the sex offender, the SORNA
Officer must obtain the text of the
criminal offense for which the sex
offender is registered. The historical
statutes database, which provides
the text of federal, military and state
sex offenses, is available on the
SORNA Exchange Portal. The Tribe
and Territory Sex Offender Registry
System can also automatically
populate the text of these offenses.
See “Tribe and Territory Sex Offender
Registry System,” page 12, and
“SORNA Exchange Portal,” page 17.

— Status of parole, probation or
supervised release
— Registration status
— Outstanding arrest warrants
l

Fingerprints and Palm Prints See
“Fingerprints and Palm Prints,” page 14.
— Submit fingerprints and palm
prints to the FBI Next Generation
Identification (NGI) system.

l

DNA Sample See “DNA Collection and
Submission,” page 16.

— Submit all DNA samples to the
Combined DNA Index System
(CODIS). To check if the sex offender’s DNA is already in CODIS, contact the state
DNA laboratory (if tribal DNA submissions are sent through the state) or contact
the FBI’s Federal DNA Database Unit for direct submissions.
l

Internet Identifiers
— All email addresses used by the sex offender
— All instant message addresses and identifiers used by the sex offender
— All other designations or monikers used for self-identification in internet
communications or postings used by the sex offender, including social network
identifications such as Twitter accounts

Guide to SORNA Implementation in Indian Country | 9

l

Professional Licensing Information
— All licensing information that
authorizes the sex offender to engage
in an occupation or carry out a trade
or business (e.g., electrician or state
bar license)

l

Vehicle Information
— Includes work and personal use
vehicles — including land vehicles,
aircraft and watercraft. The sex
offender does not need to be the
vehicle owner.

“Immediate” Transfer of
Information
The initial or updated registration
information must be immediately
sent to other jurisdictions where
the offender is required to register,
as well as to the national crime
databases and the tribe’s public sex
offender registry website. SORNA
defines “immediately” as within 3
business days of entry or update.

• License plate numbers
• Vehicle identification numbers
• Description of the vehicle (i.e., color, make, model, year)
• Permanent or frequent location where the vehicle is kept
l

Temporary Lodging (Domestic)
— Whenever a registered sex offender will be absent from their residence temporarily
(7 days or more), collect the following information:
• Identifying information of the temporary lodging locations, including addresses
and names (e.g., hotel name)
• Dates the sex offender will be staying at each temporary lodging location
— Consult your tribe’s code to determine how far in advance of travel the offender is
required to provide this information and whether it must be in person.

l

International Travel
— Offenders who intend to travel internationally must provide 21 days’ advance
notice to all registration jurisdictions. See “International Travel Notice Information,”
page 20.

10 | Guide to SORNA Implementation in Indian Country

National and Tribal Databases
After the required registration information is collected, it must be entered into the
appropriate databases to fulfill SORNA’s information-sharing requirements.
Enter and maintain offender
registration information in
tribe’s registry system;
display required
information on
public registry
TTSORS
website (which
will also display
(Tribal
on NSOPW.gov)
Registry)

Submit DNA
to CODIS

CODIS
(Combined
DNA Index
System)

NGI
(Next
Generation
Index)

NSOR
(National
Sex Offender
Registry)

Submit
fingerprints,
palm prints and
photos to NGI

Submit offender
registration
information to
NCIC/NSOR

The Importance of Submitting to All Databases
It is important to ensure that registration
information is submitted to all required
databases. Failing to submit registration
information to even one of the above
databases can result in the appropriate
public and/or law enforcement
notifications not being made. If
registration information is not entered
into an electronic registry database
such as TTSORS and not displayed on
a public registry website, the offender
will not appear in a search of NSOPW.
gov. If fingerprints are not submitted to

NGI, a fingerprint-based criminal history
record check will not display a notice
that the offender is a registered sex
offender. If biographical information is
not submitted to NSOR, a name-based
criminal history record check will not
display a notice that the offender is a
registered sex offender. Finally, if DNA is
not submitted to CODIS, the offender’s
DNA profile is unknown and will not
be linked to any unsolved crimes the
offender may have committed.

Guide to SORNA Implementation in Indian Country | 11

Tribe and Territory Sex Offender Registry System
The Tribe and Territory Sex Offender
Registry System (TTSORS) is provided
by the SMART Office to assist tribes and
territories in implementing SORNA registry
system requirements. TTSORS functions
as both the administrative registry system
and the public sex offender registry
website, and allows offender records to be
submitted directly to the FBI’s National Sex
Offender Registry (NSOR) file.
Only tribal and territorial agencies that
manage and register sex offenders can
enter and update information in TTSORS.
The SMART Office provides TTSORS free
of charge so that tribal jurisdictions do not
need to develop or purchase any special
information technology systems to have
a SORNA-compliant registry system.
TTSORS is hosted and managed for tribal
jurisdictions, and ongoing professional
assistance is available by phone, email or
chat. All that is needed to use TTSORS is a
computer with internet access.

Getting Started With TTSORS
To get your tribe or territory started
with TTSORS, send a request to
the Institute for Intergovernmental
Research (IIR) at registrysupport@
nsopw.gov or call 850-385-0600,
ext. 222.

NSOPW.gov
The Dru Sjodin National Sex
Offender Public Website (NSOPW.
gov) is the only government
system to link state, territory and
tribal public sex offender registries
from a national search site. Make
sure your tribe’s public website is
linked to NSOPW.gov. Contact IIR
for assistance (registrysupport@
nsopw.gov).

SORNA requirements are already included
in TTSORS, so when a tribe participates
in TTSORS, the tribe is automatically able to participate in NSOPW.gov and with the
SORNA Exchange Portal. By using TTSORS, a tribe’s registry system will be able to —
l

Provide community notifications,

l

Collect all offender information required by SORNA, and

l

Share information with other SORNA jurisdictions.

Tribes can customize the look of the public website to be unique to the jurisdiction.
There are also custom offender information fields that can be tailored to collect
additional information as needed.

Over 90% of tribes implementing
SORNA use TTSORS as their registry
system and public website.

12 | Guide to SORNA Implementation in Indian Country

Public Registry Website
The SORNA Officer is typically responsible for maintaining the tribe’s public sex offender
registry website and should ensure that the tribe’s public website is immediately updated
with the required registration information. If your tribe uses TTSORS, see “Tribe and
Territory Sex Offender Registry System,” page 12. When posting registration information,
make certain that prohibited information is not publicly posted. If a tribe has a
memorandum of understanding with a state or other entity to use its public website, the
SORNA Officer should check that the state is actually posting the required information.

Minimum Required Information

Prohibited Information

3 Name of offender

8 Any arrest information that did not

3 Physical description of offender
3 Current photo

result in a conviction

8S
 ocial Security number
8 Identity of the victim

3 Residence address

8T
 ravel and immigration documents

3 Employment address

8 Internet identifiers

3 School address
3 Vehicle information
3 All sex offenses for which the
offender has been convicted

3 Sex offense(s) for which the sex

offender is registered, including the
text of the statute(s)

3 Notice that the offender is not in
compliance or has absconded
(if applicable)

NSOPW.gov automatically displays sex offender information
from a tribe’s public registry website

TTSORS

NSOPW.gov

Guide to SORNA Implementation in Indian Country | 13

Fingerprints and Palm Prints
SORNA requires that jurisdictions include
in their registries a set of fingerprints
and palm prints from each sex offender.
Jurisdictions must maintain fingerprints
and palm prints in digital format in order
to facilitate immediate access and
transmittal of information to various
entities. Additionally, SORNA requires
jurisdictions to submit finger and palm
prints to the FBI’s NGI system.

Use digital print-taking devices to obtain
registered sex offenders’ fingerprints
and palm prints, or

Tribes that plan to mail digitally
scanned or rolled, inked prints
directly to CJIS may order fingerprint
cards free of charge. To obtain
fingerprint cards, you must have
an Originating Agency Identifier
(ORI) number. If you do not have
an ORI number, contact the FBI’s
CJIS Division at ori@leo.gov or
at 304-625-4543 to request one.
Once you have an ORI number,
complete the CJIS Fingerprinting
Supply Requisition Form 1-178,
at www.fbi.gov/services/cjis/
fingerprints-and-other-biometrics/
ordering-fingerprint-cards-andtraining-aids. If you have questions,
contact the CJIS Fingerprint Supply
Center at 304-625-3983.

Take rolled, inked prints; scan and
upload to the registry; and then mail the
fingerprint cards to the FBI’s Criminal
Justice Information Services (CJIS).

How To Prepare Fingerprint
Cards and Capture Palm Prints

Although SORNA requires jurisdictions
to maintain fingerprints and palm prints
in digital format, jurisdictions are not
required to use digital print-taking
devices (live scan) to obtain registered
sex offenders’ prints. To meet the digital
format requirement, jurisdictions can
either —
l

l

Ordering FBI Fingerprint Cards

Note that digital print-taking devices
alert the user as to whether the prints are
of sufficient quality for the NGI system
to accept; rolled, inked prints that are
subsequently scanned do not.
Tribes participating in the Tribal Access
Program (TAP) that have received a TAP
workstation have the capability to collect
digital fingerprints and palm prints and
submit them directly to NGI. See “Tribal
Access Program,” page 15. Other tribal
jurisdictions using digital print-taking
devices should, if possible, work with the
state registry agency and select a device
that interfaces with the state’s system, to
enable electronic submission of prints to
NGI through the state system.

For guidance on how to
prepare fingerprint cards, visit
www.fbi.gov/file-repository/
guidelines-for-preparation-offingerprint-cards-and-associationcriminal-history-information.pdf/
view.
For guidance on how to capture
palm prints and supplementals,
visit www.fbi.gov/file-repository/
guidelines-for-capturing-palmprints-and-supplementals.pdf/view.

14 | Guide to SORNA Implementation in Indian Country

Submitting Offender Information Into NCIC/NSOR
SORNA requires that when an offender
initially registers or updates their
information in a jurisdiction, that the
initial registration information or updated
information be immediately submitted
to the National Sex Offender Registry
(NSOR), which is one of the 14 person files
in the National Crime Information Center
(NCIC). The FBI’s CJIS Division operates
and maintains NCIC/NSOR.
Many tribal jurisdictions have agreements
in place, such as memoranda of
understanding, with various state and
local law enforcement agencies in order to
access and submit offender information
into NCIC/NSOR. Some tribal jurisdictions
have their own access and can submit
directly. Be aware that having read-only
access to NCIC/NSOR is insufficient: A
tribal jurisdiction must be able to submit
and update offender information.

Tribal Access Program
The U.S. Department of Justice
launched the Tribal Access
Program (TAP) to provide tribal
jurisdictions with direct access to
federal databases, including NCIC/
NSOR. The SMART Office is a key
partner and funder of TAP. For
more information on TAP, contact
TribalAccess@usdoj.gov.

TTSORS-NSOR Interconnection
Tribal jurisdictions using TTSORS
and participating in TAP have
access to the TTSORS-NSOR
Interconnection, an enhanced
feature in TTSORS that enables
registration information entered
into an offender’s TTSORS record
to be electronically submitted
into NCIC/NSOR. This feature
reduces dual entry and assists in
ensuring timeliness, accuracy and
completeness of an offender’s NSOR
record. For more information, contact
IIR at registrysupport@nsopw.gov.

If the SORNA Officer is uncertain of
whether the tribe has full access to NCIC/
NSOR, contact the tribe’s designated
law enforcement agency. Even if there
is an agreement in place with another
entity to provide NCIC access, review the
agreement to be certain that it includes
submitting registered sex offender
information into NSOR. An agreement for
NCIC access may have been executed
prior to a tribe implementing a SORNA program and therefore may not cover submitting
registration information. If this is the case, consider working with the tribe’s legal
counsel to amend the agreement.
For tribes participating in TAP, TTSORS users can
directly submit sex offender information into NSOR

TTSORS

NSOR

Guide to SORNA Implementation in Indian Country | 15

DNA Collection and Submission
SORNA requires DNA samples to be taken
from sex offenders during the registration
process for analysis and entry into the
FBI’s CODIS database — if DNA has not
been taken and submitted previously. Some
states work with SORNA tribal jurisdictions
to take, preserve and submit DNA samples
from sex offenders for entry into CODIS and
to complete the requisite follow-through
needed on a match between an offender and
a forensic profile (known as a “cold hit”).
Where such cooperation and coordination
exists, SORNA tribal jurisdictions should
include memoranda of understanding or
cooperative agreements regarding DNA
submissions as part of their substantial
implementation submission to the
SMART Office. See “Establishing a SORNA
Program,” page 22. Tribes are encouraged
to work with states to establish procedures
for this SORNA DNA requirement. Note
that contracting with a private laboratory is
not sufficient for DNA submission for sex
offender registration purposes because
most private laboratories cannot submit
their DNA profiles to CODIS.
Eligible tribal jurisdictions may submit DNA
samples directly to the FBI’s Federal DNA
Database Unit (FDDU), and the FBI provides
DNA sample kits to SORNA tribal registration
jurisdictions for free. Once tribes have taken
and submitted the DNA sample for analysis,
it can be discarded. There is no need to retain it.

How To Check if a DNA Sample
Has Been Submitted to the FBI
Checking an offender’s DNA status
first can reduce duplicate testing
and submissions, saving time and
resources. To find out if a DNA
sample for a particular offender
was submitted to the FDDU, submit
a status request form at https://
forms.fbi.gov/fddu-fco-samplestatus.
Tribal jurisdictions participating
in TAP can view an offender’s
DNA status via their criminal
history record. Near the top of the
criminal history record, above the
biographical information, there is a
DNA indicator showing whether a
DNA profile already exists in CODIS.
(This DNA indicator does not show
whether DNA has been submitted to
a state laboratory.)
Note: It takes 30 days for the DNA
indicator to be updated in the criminal
history record. If the indicator is
negative, submit the status request
form above to verify if a sample has
been submitted to FDDU.

Keep in mind that a sex offender DNA submission could result in a cold hit, and
cooperation with other agencies — including the FBI, U.S. Marshals Service, state and
local law enforcement, and tribal police — may be necessary.

The FBI provides DNA sample kits free of charge
to SORNA tribal registration jurisdictions,
which can be submitted directly to the FDDU.

16 | Guide to SORNA Implementation in Indian Country

Ordering Kits and Submitting DNA Samples to the FBI
DNA kits can be ordered from the FBI
website at forms.fbi.gov/buccalcollection-kit-re-order-form. For more
information, contact FDDU by email
at fddu@ic.fbi.gov; phone at 703-6327529; or mail at Federal DNA Database
Unit, 2501 Investigation Parkway,
Quantico, VA 22135.
Tribal jurisdictions that submit DNA
samples directly to the FBI must
collect the samples according to the
FBI’s directions and standards and
complete the required FBI form, which

must include, among other items, data
on each sex offender’s conviction and
personal information, two fingerprints,
and valid and verifiable agency contact
information. The procedures for
collecting the sample must be followed
diligently and must be complete to
ensure that the submission can be
tested and the data entered into
CODIS. For more information on how
to take and submit a DNA sample with
the supplied kits, visit www.fbi.gov/
services/laboratory/biometric-analysis/
federal-dna-database.

SORNA Exchange Portal
SORNA requires jurisdictions to share
information about sex offenders who
are relocating between jurisdictions or
are required to register in more than
one jurisdiction. The SMART Office
developed the SORNA Exchange Portal
to meet this directive and provide sex
offender registration personnel an internetbased community where they can share
information. Each registration jurisdiction
has access to its own individual site, and
offender information can be exchanged
with other jurisdictions through offender
relocation tasks, document and file sharing,
discussion boards, event calendars and a
historical statutes database.
SORNA Officers should have policies
and procedures in place to regularly
access the SORNA Exchange Portal.
Setting up automated, customized alerts
is highly recommended.

Accessing the SORNA Exchange
Portal
To access the SORNA Exchange
Portal, you must have a username
and password. To obtain these,
email registrysupport@nsopw.gov.
Once you receive your username
and password, log onto the portal at
https://portal.nsopw.gov.

Keep Contact Information Updated
SORNA Officers should ensure
the jurisdiction’s point of contact
information is up to date in the
SORNA Exchange Portal. If the
information is outdated, another
jurisdiction may attempt to notify
the wrong person about a relocating
offender or send the information to
an incorrect email address.

Guide to SORNA Implementation in Indian Country | 17

Community Notification Requirements
SORNA requires that registration jurisdictions immediately provide both initial and
updated information about a sex offender to certain agencies in specific categories.
Each category is addressed below, with information on how jurisdictions can implement
the requirements.
Immediately after a sex offender registers or updates their registration, the SORNA
Officer should make sure the information is shared with the following:
1. The Attorney General, who shall include that information in the National Sex
Offender Registry or other appropriate databases.
To meet this requirement, jurisdictions must immediately forward any information
to NCIC/NSOR.
2. Appropriate law enforcement
agencies, schools and public
housing agencies.
Jurisdictions can sufficiently notify
these agencies by —
i. ensuring that their police
departments, sheriffs’ offices,
prosecution offices and
probation/parole offices have
access to the law enforcement
portion of their sex offender
registry; and

TTSORS
SORNA Community Notification
Requirements are already included in
the Tribe and Territory Sex Offender
Registry System (TTSORS). As a
TTSORS user, your registry system
can provide community notifications.
See “Tribe and Territory Sex Offender
Registry System,” page 12.

ii. utilizing an email notification system, as discussed in (5) below.
3. Each jurisdiction where the sex offender is required to register.
To meet this requirement, jurisdictions must ensure that there is a mechanism
in place to transmit registration information to any other jurisdiction where an
offender is required to register. This capacity must include the states, the principal
territories, the District of Columbia and every federally recognized Indian tribe that
has elected to operate as a SORNA registration jurisdiction. Using the SORNA
Exchange Portal will satisfy this requirement. See “SORNA Exchange Portal,” page
17.
4. Any agency responsible for conducting employment-related background checks.
To meet this requirement, jurisdictions must check within their own governmental
structure to determine —
i. which agencies conduct employment-related background checks, and
ii. how to ensure that those background checks will capture the registration
information submitted by the sex offender to the registering agency.

18 | Guide to SORNA Implementation in Indian Country

5. Social service entities responsible for protecting minors; volunteer organizations
in which contact with minors or other vulnerable individuals might occur; and any
organization, company or individual who requests such notification.
Jurisdictions can sufficiently meet these community notification requirements by —
i. immediately updating the jurisdiction’s sex offender public website when a sex
offender either registers or updates their registration information;
ii. establishing an email notification system for the jurisdiction’s sex offender
public website, which initiates a notification when an offender relocates (to
include residence, work or school address) in or out of a particular ZIP code or
geographic radius; and
iii. automatically emailing an individual who registers to be notified when
a particular sex offender relocates, and reflecting the relocation on the
jurisdiction’s sex offender public website.

Juvenile Offenders and SORNA
SORNA requires that jurisdictions register
juveniles convicted as adults as well as
juveniles adjudicated delinquent of certain
serious sex offenses.
A common misconception is that SORNA
requires jurisdictions to register all
juveniles who are adjudicated delinquent
for sex offenses. In fact, SORNA requires
juvenile registration only if the juvenile
was at least 14 years old at the time
of the offense and was adjudicated
delinquent for committing (or attempting
or conspiring to commit) a sexual act
(generally speaking, a forcible penetration
offense) with another by force, by the
threat of serious violence, or by rendering
unconscious or drugging the victim.

Exceptions for Juveniles
SORNA does not require jurisdictions
to treat their juvenile sex offenders
the same as adult registrants in all
respects. Jurisdictions have the
discretion to exempt juveniles from
their public sex offender website.
Jurisdictions can also establish
different procedures for juveniles
that recognize the unique needs
of juvenile offenders. For more
information, see the Attorney
General’s Supplemental Guidelines
for Juvenile Registration (https://
smart.ojp.gov/sorna/currentlaw#Attorney).

Because of the severity of these offenses,
juvenile sex offenders adjudicated
delinquent are categorized as tier III offenders under SORNA and are subject to duration
and in-person verification requirements applicable to all tier III offenders.
Although SORNA requires registration for juveniles adjudicated delinquent of certain
sex offenses, SORNA allows registration to be terminated after 25 years for those who
maintain a clean record.

Guide to SORNA Implementation in Indian Country | 19

International Travel Notice Information
SORNA* requires that a registered sex
offender inform their residence jurisdiction
of any intended travel outside of the United
States at least 21 days prior to that travel.
The residence jurisdiction must then notify
the U.S. Marshals Service’s National Sex
Offender Targeting Center (USMS-NSOTC)
with the intended travel information. The
residence jurisdiction must also update
NCIC/NSOR. The other information-sharing
requirements of SORNA apply to this
information as well.
Jurisdictions must collect the following
information regarding a registered sex
offender’s intended international travel:
l

Identifying Information
— Full primary given name
— All aliases, nicknames and
pseudonyms
— Date of birth
— Sex
— Citizenship
— Passport number and country
— FBI number (for domestic law
enforcement use only)

l

Travel Information
— Destination(s)
• Dates and places of departure,
arrival and return (if applicable),
including the name of the point
of departure (city/town) from
each country

Advance Notice
Unlike notification requirements for
temporary domestic lodging, sex
offenders are required to inform their
jurisdiction of all international travel
— regardless of trip length — at least
21 days in advance of their trip.

How To Notify the U.S. Marshals
Jurisdictions are strongly
encouraged to make this
notification by way of the
“Notification of International Travel
Form” on the SORNA Exchange
Portal. See “SORNA Exchange
Portal,” page 17. As an alternative,
jurisdictions may directly submit
the “Notification of International
Travel Form” to the USMS-NSOTC
at IOD.NSOTC@usdoj.gov, with a
subject line of “Sex Offender Travel
Notification.” Contact the USMSNSOTC with any questions at 202616-1600 or NSOTC.IML@usdoj.gov.
Once a notification is made, USMSNSOTC will provide the information
to INTERPOL Washington, which will
communicate the information to law
enforcement partners at the intended
foreign destination(s) of travel.

• Means of travel (air, train, ship)
• Itinerary details (when available), including name of the airport, train station,
port; flight, train, ship number; departure and arrival times; and information
about any intermediate stops
*As augmented by the Attorney General’s Supplemental Guidelines for Sex Offender Registration and
Notification (January 2011).

20 | Guide to SORNA Implementation in Indian Country

— Purpose(s) of travel (e.g.. business, deportation, military, relocation,
other [specify])
— Criminal record
• Date and city, state or jurisdiction of conviction
• Offense(s) of conviction requiring registration
• Victim information (age, gender, relationship)
• Registration jurisdiction(s) (state, tribe or territory)
— Other
• Contact information within destination country
• Notifying agency and contact information
Digital copies or photocopies of all pertinent travel documents should be made when
the information is being collected. If such documents are not available, the jurisdiction
should collect identifying information on those documents (for example, for a passport,
the passport number and country of issuance). Note that any information provided might
be communicated to foreign law enforcement officials, as deemed necessary.
In addition to notifying the U.S. Marshals Service, jurisdictions may directly notify other
appropriate law enforcement agencies of an offender’s intended international travel if
circumstances necessitate, by whatever means the jurisdiction prefers.

Failure To Appear for Registration
When a tribal jurisdiction receives notice that an offender is relocating to the tribe to live,
work or attend school, and then the sex offender fails to appear for registration, the tribe
(typically the SORNA Officer) must immediately inform the jurisdiction that provided the
notification that the sex offender failed to appear.
If the tribe receives information that the offender has absconded, SORNA requires the
tribal jurisdiction to take the following steps:
l

l

Determine whether the offender has actually absconded.
If no determination can be made, inform tribal police or the designated law
enforcement agency so that they can attempt to locate the offender.

If the absconded offender cannot be located, the tribal jurisdiction must do the following:
l

Update the public sex offender registry website to indicate that the offender is an
absconder.

l

Notify the U.S. Marshals Service.

l

Seek a warrant for the sex offender’s arrest.

l

Update NCIC/NSOR and indicate that the offender is an absconder.

l

Enter the offender’s information into the Wanted Person File in NCIC.

Guide to SORNA Implementation in Indian Country | 21

Establishing a SORNA Program
The SMART Office has developed a number of resources to help tribal jurisdictions
establish a SORNA program and submit a substantial implementation package.
SMART’s Indian Country webpage, available at https://smart.ojp.gov/sorna/indiancountry, has more guidance for tribes implementing SORNA, including the following:
l

l

Model Tribal Sex Offender Registration Code. This sample sex offender registration
code is intended to be tailored to the needs and circumstances of each particular tribal
jurisdiction.
SORNA Implementation Policy and Procedures Guide. This guide assists tribes with
creating their own policy and procedure manuals for sex offender registration and
notification programs.

SMART’s SORNA Substantial Implementation webpage. This page, available at https://
smart.ojp.gov/sorna/substantial-implementation, contains information on what the
substantial implementation of SORNA entails, including a detailed checklist and guidance
on what to submit to the SMART Office for review.
l

l

Substantial Implementation Checklist. The checklist is a tool to help jurisdictions
assess compliance with SORNA requirements as they work to implement the law.
Submitting Information for Review. This lists how to submit a substantial
implementation package.

Tribal Training and Technical Assistance
The SMART Office’s training and technical assistance team can provide support to
tribes on substantial implementation of SORNA, as well as a variety of sex offender
management issues. Typical methods of assistance include conference calls, webinars,
peer-to-peer support and onsite support through training and community outreach
events.
Tribal jurisdictions that are interested in training and technical assistance can contact
the SMART Office at AskSMART@usdoj.gov or 202-514-4689.

22 | Guide to SORNA Implementation in Indian Country

*NCJ~255091*

